PER CURIAM.
The complaint alleged a cause of action against the defendant Max M. Hart individually, for the recovery of a sum of money; and the defendant Max M. Hart, not having answered that complaint, is in default, and the plaintiff is entitled as matter of right, upon that default, to relief as against the defendant Max M. Hart individually.
We are entirely satisfied with the disposition of the trial judge as to the cause of action alleged against Frieda Hart and Jeanette C. Jeffe.
The judgment appealed from must be modified, by directing a recovery gainst M. M. Hart, Incorporated, and Max- M. Hart individually, for the sum of'$2,888.50, and as so modified, the judgment is affirmed, with costs to the defendants Frieda Hart and Jeanette C. Jeffe as against the plaintiff. Settle order on notice,.